           UNITED STATES DISTRICT COURT
    FOR THE WESTERN DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA


       V.                                                 CASE NO.:
                                                          1:11CR109

MIMI WYATT CLARK


                                       ORDER


      THIS MATTER is before the Clerk due to a fiduciary responsibility to

disburse restitution payments in accordance with the Judgments of this Court and

the Mandatory Victims Restitution Act (MVRA).

      For the purpose of this Order the term “victim” is legally defined in 18

U.S.C. §§3663(2). Butler Orthopedic Associates (original name) was identified

on the Judgment (Doc. # 25) as a victim owed restitution in this case. A request to

change the victim’s name for restitution purposes has been presented to the Clerk

for the following reason:

      ☐     change in marital status
      ☐     death of original victim _____________________

      ☒     dissolution of business or change of business name

      ☐ (other change) _____________________________

                                         1
      Pursuant to the Guide to Judiciary Policy, Volume 13, Chapter 8,

§820.60.20 (b), changes to the name of a victim to whom the Clerk’s Office

disburses restitution must be made by a Court Order or Amended Judgment.

      The Clerk is in receipt of the appropriate documentation in support of the

requested name change. The victim has declared, under penalty of perjury, that he

or she is the rightful recipient of this restitution and that the documentation

provided, related to the name change, is legal and correct.

      THEREFORE, IT IS HEREBY ORDERED that the request for a name

change for restitution purposes is GRANTED, and the U.S. District Clerk’s

Financial Department is hereby directed to disburse restitution payments

accordingly to Charles Spignola.

      A copy of this Order is to be served on all parties and the Financial

Department of this Court.

      SO ORDERED, this 2nd day of June, 2021.




                                                      Frank G. Johns, Clerk




                                           2
